Citation Nr: 1217896	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  08-26 913	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs death benefits.  

REPRESENTATION

Appellant represented by:	The appellant's daughter


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The appellant claimed that her deceased husband had recognized service with the United States Armed Forces.  

This matter is before the Board of Veterans' Appeals (Board) from a January 2008 decision letter by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, in which the RO declined to reopen a claim for basic eligibility for VA death benefits.  The appellant subsequently filed a timely appeal.  


FINDINGS OF FACT

1.  By a January 2010 decision, the Board denied the appellant's appeal for eligibility for VA death benefits.

2.  In October 2010, the appellant filed a Notice of Appeal with the United States Court of Appeals for Veterans Claims (Court). 

3.  In a letter from the appellant's daughter, dated in November 2011, she stated that the appellant had recently died.  

4.  Because of the death of the appellant and because the Court did not receive any request that another party be substituted for the appellant, the Court, in April 2011, vacated the Board's January 2010 decision.





CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a January 2010 decision, the Board denied the appellant's appeal for eligibility for VA death benefits.  In August 2010, the Board denied a motion for reconsideration of the decision.  The appellant thereafter filed a Notice of Appeal with the Court in October 2010.  However, in a letter from the appellant's daughter, dated in November 2011, she stated that the appellant had recently died.  In addition, the Board notes that a letter sent to the appellant by the Board in August 2011 was returned by the United States Postal Service with the notation that the addressee was "deceased."   

In an April 2011 Order, the Court noted that the Secretary had filed a motion to dismiss the appeal, asserting as a basis for the motion the death of the appellant.  Thus, because of the death of the appellant and because the Court did not receive any request that another party be substituted for the appellant, the Court vacated the Board's January 2010 decision.  See Breedlove v. Shinseki, 24 Vet. App. 7 (2010) (holding that an accrued-benefits claimant may request substitution before the Court or permit the Board's decision to be vacated).  The appeal before the Court was dismissed for lack of jurisdiction.

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  








ORDER

The appeal is dismissed.







		
	                                                        V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


